DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, line 1, the limitation of “claim 18” should be corrected into “claim 19”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huynh Bao (US 2018/0174642).
Regarding claim 1, Huynh Bao discloses, in at least figures 1, 2a-2e, and related text, a static random access memory (SRAM), comprising: 
a plurality of SRAM bit cells ([80]) on a substrate (102, [82]), each SRAM bit cell (100, [75]) comprising: 
at least six transistors (PD1/PD2/PU1/PU2/PG1/PG2, [75], [76]) including at least two NMOS transistors (PD1/PD2, PG1/PG2, [76]) and at least two PMOS transistors (PU1/PU2, [76]); 
each of the at least six transistors (PD1/PD2/PU1/PU2/PG1/PG2, [75], [76]) being lateral gate-all-around transistors in that gates wraps all around a cross section of channels of the at least six transistors (gate 113 wrapping channel 112c/114c, gate 117 wrapping channel 116c, gate 123 wrapping channel 122c/124c, gate 127 wrapping channel 126c, [86], [87], [89], [90]); 
the at least six transistors (PD1/PD2/PU1/PU2/PG1/PG2, [75], [76]) positioned in three decks in which a third deck (level of PG1/PG2, [94], figures) is positioned vertically above a second deck (level of PD1/PD2, [94], figures), and the second deck (level of PD1/PD2, [94], figures) is positioned vertically above a first deck (level of PU1/PU2, [94], figures) relative to a working surface of the substrate (102, [82]); 
a first inverter (PU1/PD1, [75]) formed using a first transistor (PU1, [75]) positioned in the first deck (level of PU1/PU2, [94], figures) and a second transistor (PD1, [75]) positioned in the second deck (level of PD1/PD2, [94], figures); 
a second inverter (PU2/PD2, [75]) formed using a third transistor (PU2, [75]) positioned in the first deck (level of PU1/PU2, [94], figures) and a fourth transistor (PU2, [75]) positioned in the second deck (level of PD1/PD2, [94], figures); and 
a pass gate (PG1/PG2, [75]) located in the third deck (level of PG1/PG2, [94], figures).
Regarding claim 3, Huynh Bao discloses the static random access memory of claim 1 as described above.
Huynh Bao further discloses, in at least figures 1, 2a-2e, and related text, the at least six transistors (PD1/PD2/PU1/PU2/PG1/PG2, [75], [76]) are positioned in two vertical stacks (110/120, [83]) in which each stack has at least three transistors (PU1/PD1/PG1 of 110, PU2/PD2/PG2 of 120, [83]) positioned over each other.
Regarding claim 7, Huynh Bao discloses the static random access memory of claim 1 as described above.
Huynh Bao further discloses, in at least figures 1, 2a-2e, and related text, an output of the first inverter (PU1/PD1, [75]) connects to an input of the second inverter (PU2/PD2, [75]) ([100], [101], [125], figures).
Regarding claim 8, Huynh Bao discloses the static random access memory of claim 1 as described above.
Huynh Bao further discloses, in at least figures 1, 2a-2e, and related text, wherein an output of the second inverter (PU2/PD2, [75]) connects to an input of the first inverter (PU1/PD1, [75]) ([100], [101], [125], figures).
Regarding claim 9, Huynh Bao discloses the static random access memory of claim 1 as described above.
Huynh Bao further discloses, in at least figures 1, 2a-2e, and related text, at least one NMOS transistor (PD1, [76]) and at least one PMOS transistor (PU1, [76]) share a common vertical gate (113, [86]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh Bao (US 2018/0174642) in view of Smith (US 2018/0040695).
Regarding claim 2, Huynh Bao discloses the static random access memory of claim 1 as described above.
Huynh Bao does not explicitly disclose the third deck is electrically isolated from the first deck and the second deck.
Smith teaches, in at least figure 3 and related text, the device comprising the third deck (level of 317T, figure) is electrically isolated  (311, [61]) from the first deck (level of 317B, figure) and the second deck (level of 317M, figure) ([61], figure), for the purpose of  providing 3D IC having  GAA nanowire FETs mitigated the undesirable “short channel” effects to permit continued area scaling of FET devices ([24]-[26]).
Huynh Bao and Smith are analogous art because they both are directed to static random access memory and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huynh Bao with the specified features of Smith because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Huynh Bao to have the third deck being electrically isolated from the first deck and the second deck, as taught by Smith, for the purpose of  providing 3D IC having  GAA nanowire FETs mitigated the undesirable “short channel” effects to permit continued area scaling of FET devices ([24]-[26], Smith).
Regarding claim 4, Huynh Bao discloses the static random access memory of claim 1 as described above.
Huynh Bao does not explicitly disclose separation pillars that provide lateral isolation between gates of devices on the first deck and the second deck.
Smith teaches, in at least figure 3 and related text, the device comprising separation pillars (305, [60]) that provide lateral isolation between gates of devices on the first deck (level of 317B, figure) and the second deck (level of 317M, figure) ([60], figure), for the purpose of  providing 3D IC having  GAA nanowire FETs mitigated the undesirable “short channel” effects to permit continued area scaling of FET devices ([24]-[26]).
Huynh Bao and Smith are analogous art because they both are directed to static random access memory and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huynh Bao with the specified features of Smith because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Huynh Bao to have the separation pillars that provide lateral isolation between gates of devices on the first deck and the second deck, as taught by Smith, for the purpose of  providing 3D IC having  GAA nanowire FETs mitigated the undesirable “short channel” effects to permit continued area scaling of FET devices ([24]-[26], Smith).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh Bao (US 2018/0174642) in view of Chang (US 2012/0138888).
Regarding claim 5, Huynh Bao discloses the static random access memory of claim 1 as described above.
Huynh Bao does not explicitly disclose one or more of the at least six transistors includes two or more nano-channels.
Chang teaches, in at least figure 11 and related text, the device comprising one or more of the at least six transistors includes two or more nano-channels (104a/108a/110a for NFET, 112a/114a for PFET, [58]), for the purpose of providing nanowire-based FET inverter having a plurality of device layers oriented vertically in a stack ([7]) thereby improving integration density.
Huynh Bao and Chang are analogous art because they both are directed to inverter and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huynh Bao with the specified features of Chang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Huynh Bao to have the one or more of the at least six transistors including two or more nano-channels, as taught by Chang, for the purpose of providing nanowire-based FET inverter having a plurality of device layers oriented vertically in a stack ([7], Chang) thereby improving integration density.
Regarding claim 6, Huynh Bao discloses the static random access memory of claim 1 as described above.
Huynh Bao does not explicitly disclose at least one transistor includes more channels compared to another transistor of a given stack of transistors.
Chang teaches, in at least figure 11 and related text, the device comprising at least one transistor includes more channels compared to another transistor of a given stack of transistors (104a/108a/110a for NFET, 112a/114a for PFET, [58]), for the purpose of providing nanowire-based FET inverter having a plurality of device layers oriented vertically in a stack ([7]) thereby improving integration density.
Huynh Bao and Chang are analogous art because they both are directed to inverter and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huynh Bao with the specified features of Chang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Huynh Bao to have the at least one transistor including more channels compared to another transistor of a given stack of transistors, as taught by Chang, for the purpose of providing nanowire-based FET inverter having a plurality of device layers oriented vertically in a stack ([7], Chang) thereby improving integration density.
Claims 10, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh Bao (US 2018/0174642) in view of Kwon (US 2019/0006424).
Regarding claim 10, Huynh Bao discloses, in at least figures 1, 2a-2e, and related text, a static random access memory (SRAM), comprising: 
a plurality of SRAM bit cells ([80]) on a substrate (102, [82]), each SRAM bit cell (100, [75]) comprising: 
at least six transistors (PD1/PD2/PU1/PU2/PG1/PG2, [75], [76]) including at least two NMOS transistors (PD1/PD2, PG1/PG2, [76]) and at least two PMOS transistors (PU1/PU2, [76]); 
each of the at least six transistors (PD1/PD2/PU1/PU2/PG1/PG2, [75], [76]) being lateral gate-all-around transistors in that gates wraps all around a cross section of channels of the at least six transistors (gate 113 wrapping channel 112c/114c, gate 117 wrapping channel 116c, gate 123 wrapping channel 122c/124c, gate 127 wrapping channel 126c, [86], [87], [89], [90]); 
the at least six transistors (PD1/PD2/PU1/PU2/PG1/PG2, [75], [76]) positioned in three decks in which a third deck (level of PG1/PG2, [94], figures) is positioned vertically above a second deck (level of PD1/PD2, [94], figures), and the second deck (level of PD1/PD2, [94], figures) is positioned vertically above a first deck (level of PU1/PU2, [94], figures) relative to a working surface of the substrate (102, [82]). 
Huynh Bao does not explicitly disclose a first inverter formed using a first transistor positioned in the second deck and a second transistor positioned in the third deck; a second inverter formed using a third transistor positioned in the second deck and a fourth transistor positioned in the third deck; a pass gate located in the first deck.
Kwon teaches, in at least figures 1, 3, and related text, the device comprising a first inverter (M1/M2, [54], [56]) formed using a first transistor (200, [51]) positioned in the second deck and a second transistor (300, [51]) positioned in the third deck; a second inverter (M3/M4, [54], [56]) formed using a third transistor (200, [51]) positioned in the second deck and a fourth transistor (300, [51]) positioned in the third deck; a pass gate (M5/M6, [52]) located in the first deck (figures), for the purpose of providing 3D static RAM core cell having a vertically stacked structure thereby y increasing the degree of integration of semiconductor circuits ([8]-[9]).
Huynh Bao and Kwon are analogous art because they both are directed to SRAM and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huynh Bao with the specified features of Kwon because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Huynh Bao to have the first inverter formed using a first transistor positioned in the second deck and a second transistor positioned in the third deck; the second inverter formed using a third transistor positioned in the second deck and a fourth transistor positioned in the third deck; the pass gate located in the first deck, as taught by Kwon, for the purpose of providing 3D static RAM core cell having a vertically stacked structure thereby y increasing the degree of integration of semiconductor circuits ([8]-[9], Kwon).
Regarding claim 14, Huynh Bao in view of Kwon discloses the static random access memory of claim 10 as described above.
Huynh Bao further discloses, in at least figures 1, 2a-2e, and related text, the at least six transistors (PD1/PD2/PU1/PU2/PG1/PG2, [75], [76]) are positioned in two vertical stacks (110/120, [83]) in which each stack has at least three transistors (PU1/PD1/PG1 of 110, PU2/PD2/PG2 of 120, [83]) positioned over each other.
Regarding claim 16, Huynh Bao in view of Kwon discloses the static random access memory of claim 10 as described above.
Huynh Bao further discloses, in at least figures 1, 2a-2e, and related text, an output of the first inverter (PU1/PD1, [75]) connects to an input of the second inverter (PU2/PD2, [75]) ([100], [101], [125], figures).
Regarding claim 17, Huynh Bao in view of Kwon discloses the static random access memory of claim 10 as described above.
Huynh Bao further discloses, in at least figures 1, 2a-2e, and related text, wherein an output of the second inverter (PU2/PD2, [75]) connects to an input of the first inverter (PU1/PD1, [75]) ([100], [101], [125], figures).
Regarding claim 18, Huynh Bao in view of Kwon discloses the static random access memory of claim 10 as described above.
Huynh Bao further discloses, in at least figures 1, 2a-2e, and related text, at least one NMOS transistor (PD1, [76]) and at least one PMOS transistor (PU1, [76]) share a common vertical gate (113, [86]).
Regarding claim 19, Huynh Bao discloses, in at least figures 1, 2a-2e, and related text, a method for forming a static random access memory (SRAM) bit cell (100, [75]) on a substrate (102, [82]), the method comprising: 
forming at least six transistors (PD1/PD2/PU1/PU2/PG1/PG2, [75], [76]) including at least two NMOS transistors (PD1/PD2, PG1/PG2, [76]) and at least two PMOS transistors (PU1/PU2, [76]), each of the six transistors (PD1/PD2/PU1/PU2/PG1/PG2, [75], [76]) being lateral gate-all-around transistors in that gates wraps all around a cross section of channels of the at least six transistors (gate 113 wrapping channel 112c/114c, gate 117 wrapping channel 116c, gate 123 wrapping channel 122c/124c, gate 127 wrapping channel 126c, [86], [87], [89], [90]), the at least six transistors (PD1/PD2/PU1/PU2/PG1/PG2, [75], [76]) positioned in three decks in which a third deck (level of PG1/PG2, [94], figures) is positioned vertically above a second deck (level of PD1/PD2, [94], figures), and the second deck (level of PD1/PD2, [94], figures) is positioned vertically above a first deck (level of PU1/PU2, [94], figures) relative to a working surface of the substrate (102, [82]). 
Huynh Bao does not explicitly disclose forming a first inverter formed using a first transistor positioned in the second deck and a second transistor positioned in the third deck; forming a second inverter formed using a third transistor positioned in the second deck and a fourth transistor positioned in the third deck; forming a pass gate located in the first deck.
Kwon teaches, in at least figures 1, 3, and related text, the device comprising forming a first inverter (M1/M2, [54], [56]) formed using a first transistor (200, [51]) positioned in the second deck and a second transistor (300, [51]) positioned in the third deck; forming a second inverter (M3/M4, [54], [56]) formed using a third transistor (200, [51]) positioned in the second deck and a fourth transistor (300, [51]) positioned in the third deck; forming a pass gate (M5/M6, [52]) located in the first deck (figures), for the purpose of providing 3D static RAM core cell having a vertically stacked structure thereby y increasing the degree of integration of semiconductor circuits ([8]-[9]).
Huynh Bao and Kwon are analogous art because they both are directed to method for forming a static random access memory (SRAM) bit cell and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huynh Bao with the specified features of Kwon because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Huynh Bao to have the forming a first inverter formed using a first transistor positioned in the second deck and a second transistor positioned in the third deck; the forming a second inverter formed using a third transistor positioned in the second deck and a fourth transistor positioned in the third deck; the forming a pass gate located in the first deck, as taught by Kwon, for the purpose of providing 3D static RAM core cell having a vertically stacked structure thereby y increasing the degree of integration of semiconductor circuits ([8]-[9], Kwon).
Regarding claim 20, Huynh Bao in view of Kwon discloses the method of claim 19 as described above.
Huynh Bao further discloses, in at least figures 1, 2a-2e, and related text, at least one NMOS transistor (PD1, [76]) and at least one PMOS transistor (PU1, [76]) share a common vertical gate (113, [86]).
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh Bao (US 2018/0174642) in view of Kwon (US 2019/0006424), and further in view of Smith (US 2018/0040695).
Regarding claim 11, Huynh Bao in view of Kwon discloses the static random access memory of claim 10 as described above.
Huynh Bao in view of Kwon does not explicitly disclose separation pillars that provide lateral isolation between gates of devices on the first deck and the second deck.
Smith teaches, in at least figure 3 and related text, the device comprising separation pillars (305, [60]) that provide lateral isolation between gates of devices on the first deck (level of 317B, figure) and the second deck (level of 317M, figure) ([60], figure), for the purpose of  providing 3D IC having  GAA nanowire FETs mitigated the undesirable “short channel” effects to permit continued area scaling of FET devices ([24]-[26]).
Huynh Bao, Kwon, and Smith are analogous art because they all are directed to static random access memory and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huynh Bao in view of Kwon with the specified features of Smith because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Huynh Bao in view of Kwon to have the separation pillars that provide lateral isolation between gates of devices on the first deck and the second deck, as taught by Smith, for the purpose of  providing 3D IC having  GAA nanowire FETs mitigated the undesirable “short channel” effects to permit continued area scaling of FET devices ([24]-[26], Smith).
Regarding claim 13, Huynh Bao in view of Kwon discloses the static random access memory of claim 10 as described above.
Huynh Bao in view of Kwon does not explicitly disclose the third deck is electrically isolated from the first deck and the second deck.
Smith teaches, in at least figure 3 and related text, the device comprising the third deck (level of 317T, figure) is electrically isolated  (311, [61]) from the first deck (level of 317B, figure) and the second deck (level of 317M, figure) ([61], figure), for the purpose of  providing 3D IC having  GAA nanowire FETs mitigated the undesirable “short channel” effects to permit continued area scaling of FET devices ([24]-[26]).
Huynh Bao, Kwon, and Smith are analogous art because they all are directed to static random access memory and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huynh Bao in view of Kwon with the specified features of Smith because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Huynh Bao in view of Kwon to have the third deck being electrically isolated from the first deck and the second deck, as taught by Smith, for the purpose of  providing 3D IC having  GAA nanowire FETs mitigated the undesirable “short channel” effects to permit continued area scaling of FET devices ([24]-[26], Smith).
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh Bao (US 2018/0174642) in view of Kwon (US 2019/0006424), and further in view of Chang (US 2012/0138888).
Regarding claim 12, Huynh Bao in view of Kwon discloses the static random access memory of claim 10 as described above.
Huynh Bao in view of Kwon does not explicitly disclose one or more of the at least six transistors includes two or more nano-channels.
Chang teaches, in at least figure 11 and related text, the device comprising one or more of the at least six transistors includes two or more nano-channels (104a/108a/110a for NFET, 112a/114a for PFET, [58]), for the purpose of providing nanowire-based FET inverter having a plurality of device layers oriented vertically in a stack ([7]) thereby improving integration density.
Huynh Bao, Kwon, and Chang are analogous art because they all are directed to inverter and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huynh Bao in view of Kwon with the specified features of Chang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Huynh Bao in view of Kwon to have the one or more of the at least six transistors including two or more nano-channels, as taught by Chang, for the purpose of providing nanowire-based FET inverter having a plurality of device layers oriented vertically in a stack ([7], Chang) thereby improving integration density.
Regarding claim 15, Huynh Bao in view of Kwon discloses the static random access memory of claim 10 as described above.
Huynh Bao in view of Kwon does not explicitly disclose at least one transistor includes more channels compared to another transistor of a given stack of transistors.
Chang teaches, in at least figure 11 and related text, the device comprising at least one transistor includes more channels compared to another transistor of a given stack of transistors (104a/108a/110a for NFET, 112a/114a for PFET, [58]), for the purpose of providing nanowire-based FET inverter having a plurality of device layers oriented vertically in a stack ([7]) thereby improving integration density.
Huynh Bao, Kwon, and Chang are analogous art because they all are directed to inverter and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huynh Bao in view of Kwon with the specified features of Chang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Huynh Bao in view of Kwon to have the at least one transistor including more channels compared to another transistor of a given stack of transistors, as taught by Chang, for the purpose of providing nanowire-based FET inverter having a plurality of device layers oriented vertically in a stack ([7], Chang) thereby improving integration density.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811